UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS
SAN ANTONIO DIVISION
UNITED STATES OF AMERICA §
vs § NO. 5:19-CR-00369-XR-6
JOEL MARTINEZ §

MOTION TO MODIFY
THE CONDITIONS OF RELEASE

TO THE HONORABLE UNITED STATES DISTRICT JUDGE, WESTERN DISTRICT OF
TEXAS, SAN ANTONIO DIVISION:

COMES NOW JOEL MARTINEZ, Defendant in the above-entitled and numbered cause,
by and through his attorney of record, ALAN BROWN, and files this Motion to Modify the
Conditions of Release, and in support hereof, Defendant would show the following, to wit:

I.
Defendant is currently out on bond in the above-entitled and numbered cause.
II.

As a condition of release, the defendant was ordered to wear an Electronic Monitoring
Device and full house arrest. On October 29, 2020, this court modified the conditions of release
for Mr. Martinez and allowed for partial tracking with the Electronic Monitoring Device
monitoring with an imposed curfew.

On February 08, 2021, this court Granted in Part a Motion to Modify Conditions of
Release, Dkt. No. 196, filed on January 29, 2021. Order Granting in Part allowed for a less

restrictive curfew for the Defendant.
Il.

Pretrial Services Officer, Noelia Guevara, has informed counsel that Mr. Martinez has been
fully compliant with his pretrial conditions such as reporting weekly, maintaining gainful
employment, and complying with curfew.

IV.

Mr. Martinez has recently earned commercial driver’s permit and began training courses
in March of 2021. The electronic monitoring device and curfew may interfere with Mr. Martinez’s
training and employment opportunities after his training is complete.

V.

The Defendant now respectfully requests the Court to order the removal of the electronic
monitoring device and all fess associated with his Monitor that were imposed as a condition of his
release. Mr. Martinez has demonstrated that electronic monitoring device is no longer necessary
to ensure his appearance in court and the safety of the community

VI.
The Defendant assures the Court he will continue to abide by all conditions of release

imposed by this Court.

WHEREFORE, PREMISES CONSIDERED, Defendant herein prays that this Motion to
Modify the Conditions of Release be in all things granted and that the court waive the Electronic

Monitoring Device and all fess associated with the monitor.
Respectfully submitted,

LAW OFFICES OF ALAN BROWN
222 MAIN PLAZA

SAN ANTONIO, TEXAS 78205
(210) 227-5103 (O)

(210) 225-2481 (FAX)

BROW
BAR NO. 03090000

ATTORNEY FOR DEFENDANT

CERTIFICATE OF SERVICE
I hereby certify that on the 5th day of May 2021, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system which will send notification of filing to the
following:

U.S. Attorney’s Office
601 NW Loop 410, Suite 600
San Antonio, Texas 78216
/S/
ALAN BROWN
BAR NO. 03090000
UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
UNITED STATES OF AMERICA §
VS ; NO. 5:19-CR-00369-XR-6
JOEL MARTINEZ :

ORDER

 

On this day came Defendant’s Motion Modify the Conditions of Release. After
consideration of same, this Court is of the opinion that said motion be
(GRANTED) (DENIED).

IT IS HEREBY FURTHER ORDERED:

 

 

 

SIGNED on this ___ day of , 2021.

 

UNITED STATES DISTRICT JUDGE
